

	

		II

		109th CONGRESS

		1st Session

		S. 1863

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Gregg (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish the Gulf Coast Recovery and Disaster

		  Preparedness Agency, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Gulf Coast Recovery and Disaster

			 Preparedness Act of 2005.

		2.DefinitionsIn this Act:

			(1)AgencyThe

			 term agency has the meaning given under section 551(1) of title 5,

			 United States Code.

			(2)AuthorityThe

			 term Authority means the Gulf Coast Revitalization

			 Authority.

			(3)DirectorThe

			 term Director means the Director of Gulf Coast Recovery and

			 Disaster Preparedness.

			(4)Gulf Coast

			 AgencyThe term Gulf Coast Agency means the Gulf

			 Coast Recovery and Disaster Preparedness Agency.

			(5)Gulf Coast

			 recovery and disaster preparedness programThe term Gulf

			 Coast Recovery and Disaster Preparedness Program means all activities

			 described under section 3(b)(3) (B) and (C).

			3.Establishment

			 and functions

			(a)EstablishmentThere

			 is established the Gulf Coast Recovery and Disaster Preparedness Agency. The

			 Gulf Coast Recovery and Disaster Preparedness Agency is an independent

			 establishment as defined under section 104 of title 5, United States

			 Code.

			(b)Director

				(1)Appointment

					(A)In

			 generalThe Director of Gulf Coast Recovery and Disaster

			 Preparedness shall be the head of the Gulf Coast Agency. The Director shall be

			 appointed by the President, by and with the advice and consent of the

			 Senate.

					(B)Executive

			 schedule level I positionThe Director shall be paid at the rate

			 of pay payable for a position at level I of the Executive Schedule under

			 section 5312 of title 5, United States Code.

					(C)Direct report

			 to PresidentThe Director shall directly report to the

			 President.

					(2)QualificationsThe

			 individual appointed as Director shall be appointed on the basis of—

					(A)demonstrated

			 leadership, integrity, and experience; and

					(B)demonstrated

			 experience in management of large organizations.

					(3)FunctionsThe

			 Director shall—

					(A)be responsible

			 for the efficient and effective use of Federal resources relating to the

			 recovery from Hurricane Katrina and Hurricane Rita;

					(B)exercise

			 planning, management, and overall control of all Federal funding, personnel,

			 and assets used by Federal, State, or local government authorities for the

			 purposes of—

						(i)rebuilding or

			 responding to the damage or destruction of private or public infrastructure

			 caused by Hurricane Katrina and Hurricane Rita to the United States;

						(ii)responding,

			 supporting, or otherwise assisting efforts to meet the nutritional, health,

			 educational, housing, transportation, employment, law enforcement, and social

			 service needs of citizens who have been personally displaced or otherwise

			 adversely and directly impacted by Hurricane Katrina and Hurricane Rita;

						(iii)studying,

			 planning, and preparing public and private responses to future natural

			 disasters in the region;

						(iv)planning,

			 building, and repairing public infrastructure to prevent or mitigate the impact

			 of future natural disasters in the region, including the levee system

			 surrounding the City of New Orleans, Louisiana;

						(v)studying,

			 planning, and implementing environmental remediation and coastal restoration

			 efforts in the region;

						(vi)studying,

			 planning, and implementing economic redevelopment efforts in areas affected by

			 Hurricane Katrina and Hurricane Rita;

						(vii)ensuring the

			 efficient and effective use of Federal funds in all activities relating to the

			 recovery from Hurricane Katrina and Hurricane Rita; and

						(viii)any other

			 recovery, rebuilding, or redevelopment effort relating to the direct impact of

			 Hurricane Katrina and Hurricane Rita; and

						(C)expend and

			 obligate funds appropriated to the Gulf Coast Agency for purposes described

			 under subparagraph (B), including specific reconstruction projects.

					(4)Budget

			 authorities relating to the Gulf Coast recovery and disaster preparedness

			 program

					(A)BudgetWith

			 respect to budget requests and appropriations for the Gulf Coast Recovery and

			 Disaster Preparedness Program, the Director shall—

						(i)based on

			 priorities set by the President, provide to agencies performing activities of

			 the Program, guidance for developing the Program budget pertaining to such

			 agencies;

						(ii)develop and

			 determine an annual consolidated Gulf Coast Recovery and Disaster Preparedness

			 Program budget; and

						(iii)present such

			 consolidated budget, together with any comments from the heads of agencies, to

			 the President for approval.

						(B)Appropriations

						(i)In

			 generalThe Director shall be responsible for managing

			 appropriations for the Gulf Coast Recovery and Disaster Preparedness Program by

			 directing the allotment or allocation of such appropriations through the heads

			 of the agencies performing activities of the Program, with prior notice

			 (including the provision of appropriate supporting information) to the head of

			 the agency receiving any such allocation or allotment.

						(ii)AllocationsNotwithstanding

			 any other provision of law, pursuant to relevant appropriations Acts for the

			 Gulf Coast Recovery and Disaster Preparedness Program, the Director of the

			 Office of Management and Budget shall exercise the authority of the Director of

			 the Office of Management and Budget to apportion funds, at the exclusive

			 direction of the Director of Gulf Coast Recovery and Disaster Preparedness, for

			 allocation to agencies performing activities of the Gulf Coast Recovery and

			 Disaster Preparedness Program. Department comptrollers or appropriate budget

			 execution officers shall allot, allocate, reprogram, or transfer funds

			 appropriated for the Gulf Coast Recovery and Disaster Preparedness Program in

			 an expeditious manner.

						(iii)Monitoring

			 implementationThe Director shall monitor the implementation and

			 execution of the Gulf Coast Recovery and Disaster Preparedness Program by the

			 heads of relevant agencies.

						(iv)Apportionment

			 and allotmentApportionment and allotment of funds under this

			 paragraph shall be subject to chapter 13 and section 1517 of title 31, United

			 States Code, and the Congressional Budget and Impoundment Control Act of 1974

			 (2 U.S.C. 621 et seq.).

						(c)Officers To

			 assist the director

				(1)in

			 generalThe Office shall have other officers necessary to assist

			 the Director in carrying out the functions of the Director, including—

					(A)overseeing

			 recovery operations and disaster preparedness;

					(B)expending and

			 obligating Federal funds appropriated to the Gulf Coast Agency for the Gulf

			 Coast Recovery and Disaster Preparedness Program, including specific

			 reconstruction projects;

					(C)ensuring that

			 Federal funds are prudently spent and fully audited; and

					(D)investigating

			 waste, fraud, and abuse in the use of Federal funds for the activities of the

			 Gulf Coast Recovery and Disaster Preparedness Program.

					(2)Deputy

			 directorsThe Director may appoint no more than 5 Deputy

			 Directors who shall be assigned to geographic areas of the Gulf Coast

			 region.

				(d)Location of the

			 Office of the DirectorThe Office of the Director shall be

			 physically located within the region comprising the gulf coast areas of the

			 States of Louisiana and Mississippi. The Director may establish additional

			 office locations as necessary.

			4.Administrative

			 and personnel provisions

			(a)EmployeesThe Director may select, appoint, and

			 employ such officers and employees as may be necessary—

				(1)in accordance with the provisions of title

			 5, United States Code, including section 3101 of that title; and

				(2)without regard to

			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,

			 relating to classification of positions and General Schedule pay rates, except

			 the pay of any personnel under this paragraph may not exceed the rate payable

			 for level V of the Executive Schedule under section 5316 of that title.

				(b)Consultants and

			 contractsThe Director may—

				(1)obtain services

			 as authorized by section 3109 of title 5, United States Code, at daily rates

			 not to exceed the equivalent rate prescribed for grade GS–15 of the General

			 Schedule by section 5332 of title 5, United States Code; and

				(2)to the extent and

			 in such amounts as may be provided in advance by appropriations Acts, to enter

			 into contracts and other arrangements and to make such payments as may be

			 necessary to carry out the provisions of this Act.

				5.Support for workers affected by Hurricane Katrina

			 and Hurricane Rita

			(a)DefinitionsIn

			 this section:

				(1)Executive

			 agencyThe term executive agency has the meaning

			 given such term in section 4 of the Office of Federal Procurement Policy Act

			 (41 U.S.C. 403).

				(2)Workers

			 affected by Hurricane Katrina and Hurricane RitaThe term

			 workers affected by Hurricane Katrina and Hurricane Rita means

			 workers who were residing in the area directly impacted by Hurricane Katrina

			 and Hurricane Rita as of the date those hurricanes occurred.

				(b)Employment

			 requirement

				(1)ContractsExcept

			 as provided in subsection (c), the Director or the head of an executive agency

			 may not enter into a contract to procure disaster recovery services in

			 connection with Hurricane Katrina and Hurricane Rita reconstruction efforts

			 unless such contract requires that workers affected by Hurricane Katrina and

			 Hurricane Rita—

					(A)comprise not less

			 than 30 percent of the workforce employed by the contractor to perform such

			 services; and

					(B)comprise not less

			 than 30 percent of the workforce employed by each subcontractor at each tier in

			 connection with such contract.

					(2)GrantsExcept

			 as provided in subsection (c), the head of an executive agency may not award a

			 grant of Federal funds to any recipient, for the purpose of providing disaster

			 recovery services in connection with Hurricane Katrina and Hurricane Rita

			 reconstruction efforts unless the terms of the grant require that such workers

			 affected by Hurricane Katrina and Hurricane Rita—

					(A)comprise not less

			 than 30 percent of the workforce employed by that recipient to perform such

			 services; and

					(B)comprise not less

			 than 30 percent of the workforce employed by any indirect recipient of such

			 grant funds to perform such services.

					(3)Exception for

			 professional servicesThe requirements under paragraphs (1) and

			 (2) do not apply to the procurement of professional services.

				(c)Exemptions for

			 exceptional circumstances

				(1)AuthorityThe

			 Director or the head of an executive agency may enter into a contract or award

			 a grant that would otherwise be prohibited under subsection (b) due to the

			 employment by an employer of a workforce that does not meet the workforce

			 composition requirement under such subsection if the employer qualifies for and

			 receives an exemption under paragraph (2).

				(2)Procedures for

			 granting exemptions

					(A)In

			 generalNot later than 45 days after the date of the appointment

			 of the Director, the Director shall establish procedures for providing

			 exemptions for employers who despite making reasonable efforts to do so, are

			 unable to comply with the workforce composition requirement under subsection

			 (b) due to an emergency, or due to the lack of available and appropriately

			 qualified workers who have been affected by Hurricane Katrina and Hurricane

			 Rita.

					(B)Exemptions

			 before procedures establishedDuring the 45-day period referred

			 to under subparagraph (A), the Director may exempt an employer as the Director

			 determines necessary.

					(d)Reports

			 required

				(1)In

			 generalIn the each report submitted under section 6, the

			 Director shall include a report of the hiring of workers affected by Hurricane

			 Katrina and Hurricane Rita.

				(2)ContentEach

			 report submitted under paragraph (1) shall include, with respect to the

			 preceding fiscal quarter, information on—

					(A)the total number

			 of workers affected by Hurricane Katrina and Hurricane Rita hired by

			 contractors, subcontractors, or employers that provided disaster recovery

			 services in connection with Hurricane Katrina and Hurricane Rita reconstruction

			 efforts;

					(B)the total number

			 of individuals hired by contractors, subcontractors, or employers that provided

			 disaster recovery services in connection with Hurricane Katrina and Hurricane

			 Rita reconstruction efforts; and

					(C)(i)whether the

			 Director or head of the executive agency provided any exemptions under

			 subsection (a)(2);

						(ii)the total number of contractors,

			 subcontractors, and employers provided such exemptions in each State, and the

			 percentage they represent of all contractors, subcontractors, and employers

			 providing services; and

						(iii)the total number of workers

			 employed under contracts or grants for which an exemption was granted and the

			 percentage of such workers who were workers affected by Hurricane Katrina and

			 Hurricane Rita.

						(3)Source of

			 informationFor purposes of preparing a report required under

			 paragraph (1), the Director or the head of an executive agency shall require

			 employers providing disaster recovery services in connection with Hurricane

			 Katrina and Hurricane Rita reconstruction efforts to provide to the agency,

			 under penalty of perjury, information relevant to such reports.

				6.Reports to

			 Congress

			(a)In

			 generalEvery 3 months, for

			 each calendar quarter, the Director shall submit a report to Congress on the

			 progress of the Gulf Coast Recovery and Disaster Preparedness Program,

			 including—

				(1)any findings regarding fraud, waste, and

			 abuse of Federal funds, personnel, and assets; and

				(2)the status of

			 progress toward the rebuilding of the Gulf Coast region during the 3-month

			 period preceding the date of submission of the report.

				(b)First

			 reportThe first report under this section shall be submitted for

			 the first full calendar quarter for which a Director has been appointed.

			7.Gulf Coast

			 Revitalization Authority

			(a)EstablishmentThere

			 is established, within the Gulf Coast Agency, the Gulf Coast Revitalization

			 Authority. The Authority shall have responsibility for the development of a

			 comprehensive plan for rebuilding and improving the public infrastructure of

			 the Gulf Coast region affected by Hurricane Katrina and Hurricane Rita.

			(b)PurposeThe

			 purpose of the Authority is to develop a plan with substantial local

			 participation to—

				(1)rebuild and

			 improve the public infrastructure of the Gulf Coast region affected by

			 Hurricane Katrina and Hurricane Rita;

				(2)determine how

			 best to use available Federal resources; and

				(3)coordinate State

			 and local government and private sector initiatives with the Federal

			 effort.

				(c)Composition of

			 the AuthorityThe Authority shall consist of 19 members

			 including—

				(1)the Director, who

			 shall serve as Chairperson of the Authority;

				(2)the Governor of

			 Louisiana;

				(3)the Governor of

			 Mississippi;

				(4)the Governor of

			 Alabama;

				(5)the Governor of

			 Texas;

				(6)the Mayor of New

			 Orleans, Louisiana;

				(7)3 members

			 appointed by the President;

				(8)3 residents of

			 communities within the area affected by Hurricane Katrina and Hurricane Rita

			 appointed by the Governor of Louisiana—

					(A)of whom 1 shall

			 be a local elected official;

					(B)of whom 1 shall

			 be from a nonprofit organization; and

					(C)of whom 1 shall

			 be a leader in the private sector;

					(9)3 residents of

			 the communities within the area affected by Hurricane Katrina and Hurricane

			 Rita appointed by the Governor of Mississippi—

					(A)of whom 1 shall

			 be a local elected official;

					(B)of whom 1 shall

			 be from a nonprofit organization; and

					(C)of whom 1 shall

			 be a leader in the private sector;

					(10)1 resident of a

			 community within the area affected by Hurricane Katrina and Hurricane Rita

			 appointed by the Governor of Alabama;

				(11)1 resident of a

			 community within the area affected by Hurricane Katrina and Hurricane Rita

			 appointed by the Governor of Texas; and

				(12)2 residents of

			 New Orleans, Louisiana, appointed by the Mayor of New Orleans,

			 Louisiana.

				(d)Representatives

				(1)In

			 generalEach member of the Authority described under subsection

			 (c) (2) through (6) may designate a representative to attend any meeting of the

			 Authority in the absence of that member.

				(2)Quorum and

			 votingA representative designated under this subsection—

					(A)shall count for

			 purposes of a quorum; and

					(B)may vote on any

			 matter of the Authority.

					(e)Appointments;

			 vacancies; quorum

				(1)AppointmentsAll

			 members of the Authority shall be appointed within 14 days after the date of

			 enactment of this Act.

				(2)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Authority. Any vacancy in the Authority shall not affect its powers, but

			 shall be filled in the same manner as the original appointment.

				(3)QuorumA

			 majority of the members of the Authority shall constitute a quorum, but a

			 lesser number of members may hold hearings.

				(f)Personnel

			 matters for Authority members

				(1)Compensation of

			 members

					(A)In

			 generalExcept as provided under subparagraph (B), each member of

			 the Authority described under subsection (c)(7) through (12) shall be

			 compensated at a rate equal to the daily equivalent of the annual rate of basic

			 pay prescribed for level IV of the Executive Schedule under section 5315 of

			 title 5, United States Code, for each day (including travel time) during which

			 such member is engaged in the performance of the duties of the

			 Authority.

					(B)Federal

			 officers and employeesAll members of the Authority who are

			 officers or employees of the United States shall serve without compensation in

			 addition to that received for their services as officers or employees of the

			 United States.

					(2)Travel

			 expensesThe members of the Authority described under subsection

			 (c) (7) through (12) shall be allowed travel expenses, including per diem in

			 lieu of subsistence, at rates authorized for employees of agencies under

			 subchapter I of chapter 57 of title 5, United States Code, while away from

			 their homes or regular places of business in the performance of services for

			 the Authority.

				(g)Preparation of

			 a comprehensive plan

				(1)Preliminary

			 planNot later than 134 days after the date of enactment of this

			 Act, the Authority shall approve a preliminary plan for rebuilding and

			 improving the public infrastructure of the Gulf Coast region.

				(2)Comprehensive

			 planNot later than 194 days after the date of enactment of this

			 Act, the Authority shall approve a comprehensive plan for rebuilding and

			 improving the public infrastructure of the Gulf Coast region.

				(3)ExtensionFor

			 good cause shown, the Authority by majority vote may extend the time period for

			 adoption of the comprehensive plan by not more than 60 days.

				(h)Authority of

			 director before plansNothing in this section shall be construed

			 to limit the authority of the Director to approve priority projects and

			 initiate programs which the Director determines are needed before the adoption

			 of the preliminary and comprehensive plans.

			(i)Approval of

			 plansAdoption of the plans shall require approval of a majority

			 of the members of the Authority and approval by the Director. After each of the

			 plans has been adopted, individual projects authorized by the Gulf Coast Agency

			 shall be consistent with that plan.

			(j)Governors

			 approvalNothing in this section shall affect the authority of a

			 Governor to approve individual projects within the State of that Governor to

			 the extent that the approval of the Governor is required by law.

			(k)Implementation

			 modifications

				(1)In

			 generalAfter the adoption of the comprehensive plan, the

			 Authority—

					(A)shall monitor

			 implementation;

					(B)develop more

			 detailed advisory proposals consistent with the comprehensive plan; and

					(C)consider and

			 adopt such modifications to the comprehensive plan as may become necessary and

			 appropriate.

					(2)ModificationsModifications

			 to the comprehensive plan shall be adopted in the same manner as the

			 plan.

				(l)ConsiderationsIn

			 developing the plan, the Authority shall consider—

				(1)the impact of

			 public infrastructure on minimizing the impact of future hurricanes;

				(2)the impact of

			 public infrastructure on—

					(A)improving the

			 opportunities for economic development in the region; and

					(B)enhancing public

			 services available to residents;

					(3)the preservation

			 of the unique historical and cultural character of communities, maintaining

			 traditional styles of architecture, neighborhood design, and community

			 facilities wherever possible; and

				(4)procedures to

			 ensure that rebuilding and redevelopment is carried out in an efficient and

			 cost-effective manner, including efforts to promote the involvement of the

			 private sector and nonprofit organizations.

				(m)Opportunity for

			 public commentThe Authority shall conduct public hearings in

			 each of the affected States and shall endeavor to provide substantial

			 opportunity for public input, including opportunity for public comment on the

			 preliminary plan before the comprehensive plan is adopted.

			(n)Authority

			 personnel

				(1)In

			 generalTo develop the comprehensive plan the Authority shall

			 select and supervise consultants and employees as provided under paragraphs (2)

			 and (3) who shall include planners, architects, engineers, and experts on

			 information technology, the environment, and economic development.

				(2)Procurement of

			 temporary and intermittent servicesAfter consultation with the

			 Authority, the Director shall procure temporary and intermittent services under

			 section 3109(b) of title 5, United States Code, of the individuals selected by

			 the Authority under paragraph (1) of this subsection. The rate of pay for any

			 such individual may not exceed the daily equivalent of the annual rate of basic

			 pay prescribed for level V of the Executive Schedule under section 5316 of

			 title 5, United States Code.

				(3)EmployeesAfter

			 consultation with the Authority, the Director shall employ individuals selected

			 by the Authority under paragraph (1).

				(4)AssistanceTo

			 the extent practicable, the consultants and employees under this subsection

			 shall provide local officials with technical assistance and consultation on

			 local efforts.

				(o)DetaileesAny

			 Federal employee may be detailed to the Authority with reimbursement, and such

			 detail shall be without interruption or loss of civil service status or

			 privilege. Federal agencies shall provide detailees to the Authority at the

			 request of the Authority to the extent feasible.

			(p)Use of Federal

			 agency expertiseThe Authority shall consult with the heads of

			 agencies, and other Federal officials as necessary in the preparation of the

			 comprehensive plan, and the heads of those agencies shall consult with the

			 Authority as requested. Federal agencies shall provide expertise to the

			 Authority to the extent feasible.

			(q)Areas addressed

			 by comprehensive planThe comprehensive plan shall address the

			 following areas of redevelopment:

				(1)Water

			 Management:

					(A)Design

			 improvements and placement of water control facilities (including drainage

			 channels, pumping facilities, levees and barriers).

					(B)Design

			 improvements and repair of water treatment and delivery systems and sewage

			 collection and treatment facilities.

					(2)Environmental

			 Restoration:

					(A)A long-term

			 coastal restoration plan, including the restoration of coastal wetlands and

			 barrier islands that are natural flood control systems to prevent erosion and

			 flood damages.

					(B)Land and water

			 resource conservation.

					(3)Transportation:

					(A)Priorities and

			 criteria for demolishing and rebuilding damaged bridges, roads and

			 highways.

					(B)Identification of

			 appropriate placement of bridges, roads, and highways that takes into

			 consideration daily traffic flow as well as future evacuation requirements and

			 susceptibility to hurricane damage.

					(C)Adequate public

			 transportation facilities connected to regional transportation networks that

			 takes into consideration daily transportation needs of residents and evacuation

			 requirements for residents without personal vehicles.

					(D)Airport

			 reconstruction including runway layouts, and connections to public transit,

			 roads and highways.

					(E)Priorities and

			 criteria for rebuilding freight rail and freight terminals.

					(4)Ports:

					(A)Design standards

			 for rebuilding port facilities.

					(B)A plan for

			 working with private entities to rebuild port facilities including berths,

			 storage facilities, navigation channels, and docks.

					(C)Identification of

			 the need for improved security technologies available for port security

			 screening.

					(5)Housing:

					(A)Criteria for

			 demolition of damaged housing, restoration of housing where advisable, and

			 development of newly built housing.

					(B)Design

			 improvement standards for housing that can minimize damage from a future

			 hurricane.

					(C)A plan for

			 working with private entities and nonprofit organizations to facilitate

			 rebuilding an adequate supply of housing that is affordable to residents of all

			 incomes displaced by Hurricane Katrina and Hurricane Rita.

					(6)Schools:

					(A)Priorities and

			 criteria for rebuilding schools where advisable and construction of replacement

			 schools where necessary.

					(B)Design

			 improvement standards for schools that need to be rebuilt that include, where

			 advisable and cost effective, state of the art information technology

			 infrastructure.

					(7)Hospitals and

			 Other Public Health Care Facilities:

					(A)Design

			 improvement standards for hospitals that will be rebuilt that includes state of

			 the art information technology infrastructure.

					(B)Design standards

			 for health care facilities to withstand and continue operation during a future

			 hurricane.

					(8)Utility

			 Infrastructure: A plan for working with private entities that serve the public

			 to ensure utility coverage of redeveloped areas with telecommunication

			 services, including broadband access, and energy and electricity generation and

			 distribution.

				(9)Employment and

			 Training:

					(A)A plan for the

			 training of residents of the affected communities in job skills that will be

			 required in the region.

					(B)Priority for jobs

			 for residents of the affected communities created by reconstruction programs

			 funded by the Gulf Coast Agency to the extent practicable.

					(10)Other Public

			 Facilities:

					(A)A plan for the

			 rebuilding of public buildings and facilities, and for buildings and facilities

			 of nonprofit organizations that serve a public function open to all residents

			 within communities.

					(B)A plan for the

			 rebuilding of museums and other facilities operated by nonprofit organizations

			 that are used to preserve and promote the historic, cultural, musical and

			 artistic traditions of the affected areas.

					(r)Expediting the

			 rebuilding processThe Authority shall—

				(1)consider whether

			 it is necessary to waive or modify any Federal, State, or local law relating to

			 the environment, land use, or the permitting of construction projects in order

			 to expedite reconstruction within the Gulf Coast region; and

				(2)make appropriate

			 recommendations in the comprehensive plan relating to the waiver or

			 modification of such laws.

				(s)Planning

			 principlesIn developing and implementing the comprehensive plan,

			 the Authority and the Gulf Coast Agency shall take into consideration the

			 following planning principles:

				(1)Provide

			 substantial opportunities for area residents to participate in the planning

			 process.

				(2)All public

			 structures should be designed to withstand a category 5 hurricane.

				(3)Preserve the

			 unique historical, cultural, and architectural character of communities to the

			 maximum extent possible.

				(4)Infrastructure

			 should be developed to minimize the impact of future hurricanes.

				(5)Infrastructure

			 should be developed to improve economic opportunity for the region and its

			 residents.

				(6)Transportation

			 infrastructure should be designed and built with future evacuation needs in

			 mind.

				(7)Establish systems

			 to maintain infrastructure over time and accommodate growth in the

			 region.

				(8)Promote access to

			 housing, transportation, jobs and schools to residents of all incomes that

			 accommodates economic and social integration.

				(9)Promote energy

			 efficient design.

				(10)Promote transit

			 oriented development in metropolitan areas.

				(11)Promote

			 innovations in public-private partnerships.

				(12)Promote

			 efficient and cost-effective rebuilding efforts.

				(13)Promote

			 involvement of the private sector and nonprofit organizations to broaden

			 participation and help control costs to the Federal Government.

				(t)Collaboration

			 with local government, nonprofit organizations, and private entities

				(1)In

			 generalThroughout the process of developing a comprehensive

			 plan, the Authority and the planning staff of the Authority shall work with

			 local government officials, nonprofit organizations and private entities with a

			 stake in the redevelopment of the region.

				(2)Individuals and

			 entitiesIndividuals and entities shall include—

					(A)State and local

			 government officials;

					(B)community based

			 nonprofit organizations;

					(C)chambers of

			 commerce and business community leaders;

					(D)school

			 superintendents, parent and teacher associations;

					(E)environmental

			 groups;

					(F)real estate and

			 construction industries, both nonprofit organizations and for-profit

			 entities;

					(G)social service

			 providers;

					(H)emergency relief

			 and disaster planning nonprofit organizations;

					(I)labor

			 organizations;

					(J)utility

			 companies;

					(K)hospital

			 administrators and practitioners; and

					(L)insurance

			 companies.

					(u)Nonapplicability

			 of certain provisionsThe Authority shall not be construed to be

			 an agency for purposes of chapter 5 of title 5, United States Code, and such

			 chapter shall not be construed to apply to the Gulf Coast Agency with respect

			 to the Authority. The Federal Advisory Committee Act (5 U.S.C. App.) shall not

			 apply to the Authority.

			8.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 Act.

		9.Termination of

			 office

			(a)In

			 generalThe Office and

			 position of Director shall terminate 3 years after the date of enactment of

			 this Act.

			(b)Extension of

			 termination

				(1)In

			 generalThe President may extend the date of termination under

			 subsection (a) in accordance with this subsection.

				(2)Conditions of

			 extensionAny extension of termination under this

			 subsection—

					(A)shall not be

			 effective for any period occurring 6 years after the date of enactment of this

			 Act;

					(B)may not apply

			 retroactively if the Office and the position of Director have already

			 terminated under this section;

					(C)shall not be

			 effective unless 6 months before the date on which a termination would occur

			 the President submits a notice to Congress of a determination to extend the

			 termination and setting forth the length of the extension; and

					(D)subject to

			 subparagraph (A), may be made only for a 1-year period, 2-year period, or

			 3-year period.

					

